The opinion of the court was delivered by
Woodward, J.
The correspondence of the parties having adjusted the terms and conditions of their contract, the plaintiffs packed the corn in the bags furnished by the defendant, and shipped it by railroad, at the time and in the manner contemplated by the contract. When it arrived at the depot in Allegheny City, they had performed the contract on their part according to its very letter. The plaintiffs were not to accompany the corn, nor to send an agent to make delivery of it; but it was to be intrusted to a common carrier, and delivered at their depot. That was done. The contract of sale was consummate.
At that moment, then, when the corn reached the designated point, in the bags of the defendant, with only the carrier’s lien upon it for the freight, which the defendant was bound to extinguish, it ceased to belong to the plaintiffs, and became the property of the defendant. Thenceforth the plaintiffs’ only interest was in the price. Had the corn been destroyed after that by fire or storm, or had any accident befallen it, the defendant, and not the plaintiffs, must have borne the loss. It was no more subject to levy and sale on execution against the plaintiffs, or either of them, than any other personal property of the defendant. The plaintiffs’ title, completely divested, was completely transferred to the defendant. If he chose to allow the sheriff, or any one else, to carry away the corn unquestioned, he has nobody to blame for his supineness but himself. To set it up as an excuse for not paying according to his contract, is an attempt to take advantage of his own negligence; and this the law allows no man to do.
For affirming these self-evident truths, the charge of the court *358is assigned for error; but there was no error in that part of the charge which related to the delivery of the corn; and as this was decisive of the action, it is unnecessary to consider whether the court were right or wrong in saying that the sheriff could not seize the property of partners on an execution against one of them.
The judgment is affirmed.